Citation Nr: 0302332	
Decision Date: 02/06/03    Archive Date: 02/19/03	

DOCKET NO.  89-18 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability. 

2. Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	J. E. Spurlock, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1988 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The veteran subsequently moved to Ohio and 
his claims folder was transferred to the RO in Cleveland, 
Ohio.  This case was most recently remanded by the Board in 
March 2002, for the conduct of a Travel Board hearing at the 
Huntington, West Virginia, RO.  The Travel Board was held in 
October 2002.  The case is now ready for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  A chronic left knee disability, status-post meniscectomy 
with degenerative arthritis, was permanently increased in 
severity by his service-connected right knee disability. 

3.  A chronic low back disability, status-post L5-S1 
laminectomy, was permanently increased in severity by his 
service-connected right knee disability.
  


CONCLUSIONS OF LAW

1.  A left knee disability, characterized as postoperative 
meniscectomy with degenerative changes, has been aggravated 
by the service-connected right knee disability.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 1991); 38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 459 (1995).  

2.  A low back disability, characterized as status-post L5-S1 
laminectomy with chronic lumbar strain, has been aggravated 
by the service-connected right knee disability.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 1991); 38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 459 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing that liberalizing 
legislation are applicable to the veteran's claims.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims, and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims. 

A review of the evidence reveals that the ROs in this case 
have clearly informed the veteran and representatives of the 
evidence necessary to substantiate secondary service 
connection claims in multiple rating decisions and statements 
of the case.  The veteran has been informed of the duties to 
assist and notify in VCAA.  The veteran has been informed 
that VA will collect any evidence which he reasonably 
identifies and VA has collected all known records of the 
veteran's treatment with VA.  The veteran himself, with the 
assistance of counsel, has submitted private medical records 
for consideration.  There is no evidence nor is there any 
argument that there remains any evidence outstanding which is 
relevant to the pending claims which has not been collected 
for review.  The veteran and representative have been 
informed of the evidence which they must present and the 
evidence which VA would collect on their behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been provided VA examinations which are adequate for 
rating purposes.  The veteran availed himself of the 
opportunity of presenting lay testimony at a hearing before 
the undersigned in October 2002.  The Board finds that all 
evidence relevant to this claim has been collected for review 
and that the duties to notify and assist contemplated by VCAA 
have been fulfilled.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107. 

Service connection is warranted for disability resulting from 
personal injury suffered or disease contracted or for 
aggravation thereof in line of duty during military service.  
38 U.S.C.A. § 1110.  Additionally, a disability is service 
connected if it is proximately caused by another service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
which is directly caused by a service-connected condition, 
also warrants compensation.  That is, compensation is 
warranted for a nonservice-connected disability when that 
disability has not been caused by but has in fact been 
aggravated by other service-connected disease or injury.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 
7 Vet. App. 448.  

Left Knee Disability:  Both pending service connection claims 
for left knee and low back disability are predicated upon the 
argument that they were either caused or increased in 
severity (aggravated) as a result of service-connected right 
knee disability.  The veteran is shown to have sustained 
right knee injury during service with an open surgical 
procedure initially performed during service in 1968.  A 
subsequent right knee arthroscopic procedure was performed in 
1982, and another such procedure was performed in 1989.  The 
veteran was initially service connected for the residuals of 
a right knee meniscectomy, effective from the date of service 
separation, with a 10 percent evaluation.  The evaluation for 
this disability was increased to 20 percent from December 
1982 and, excluding periods of temporary total ratings for 
convalescence, has remained in effect until present.  The 
veteran is clearly demonstrated to have had pain on use and 
an altered gait as a result of right knee disability.  

Left knee injury or disease is not demonstrated at any time 
during or for years after service nor is any arthritis 
demonstrated for the left knee within one year after service 
separation.  The evidence on file reveals that the veteran 
began complaining of right knee symptoms in the early 1980's, 
contemporaneously with the time of his second right knee 
arthroscopic surgery.  VA treatment records show that the 
veteran was seen in January 1982 and was noted to walk 
favoring the right knee.  In March 1988, the veteran reported 
that his left knee became chronically bothersome in 1982.  No 
current pathology was then identified.  In August 1988, the 
veteran was again noted to walk with a limp.  This limp was 
confirmed during VA examination in September 1990.  

Private treatment records from July 1997 contained the 
veteran's reports that he had been performing employment 
which required kneeling on concrete floors and putting his 
full weight on the left knee with increased left knee pain 
and swelling.  X-rays showed slight medial narrowing.  The 
veteran had left knee surgery in October 1998 and the 
diagnosis was a posterior horn medial meniscus tear with 
femoral condyle and femoral sulcus articular damage, 
extensive synovitis, and a mild retropatellar chondromalacia 
and a partial anterior cruciate ligament tear.  

Other records on file indicate that the veteran successfully 
prosecuted a claim for workmen's compensation for work-
related left knee injury.  However, these records do not 
reveal a discrete or identifiable trauma but rather tend to 
show that the veteran's left knee required surgical repair as 
a result of repetitive and long-term use injury.  A June 1999 
VA X-ray report indicates moderate degenerative joint disease 
of the left knee.  

In September 1999, a private physician (TKW) wrote that he 
had treated the veteran for "a work-related left knee 
injury."  He noted the preexisting right knee disability and 
stated that it seemed "probable" that the veteran's left knee 
became more symptomatic as a result of favoring his right 
knee.  

In November 1999, the veteran was provided a VA examination.  
In reviewing the clinical evidence, this doctor noted that 
the veteran had a history of left knee symptoms starting in 
about 1983, and that these symptoms increased with a 
workmen's injury in 1997.  This doctor was specifically 
requested to comment on any causal relationships between the 
veteran's knees and he appeared to disagree with the private 
physician's (TKW) earlier statement that the left knee 
disability was secondary to the right knee.  This VA 
physician wrote that, given the veteran's work history he 
would likely have developed left knee symptoms eventually 
even without his service-connected right knee problem.  In 
his opinion, favoring the right knee "did not cause left knee 
problems."  However, this physician also acknowledged that 
favoring the right knee probably increased left knee 
symptoms.  

In discussing percentages of increased disability, this 
physician wrote two statements which both appear to attribute 
a degree of the veteran's left knee disability to his 
service-connected right knee.  First, he wrote that, in his 
opinion, 60 percent of the present (left knee) difficulty 
represented problems relating to favoring the right knee, and 
40 percent represented difficulties that had arisen from 
workmen's activities.  He also wrote that 65 percent of 
chronic left knee symptoms represented basic problems that 
would have been there even without right knee problems, and 
that 35 percent of the left knee difficulty represented 
increased symptoms from favoring the right knee.  While these 
reported percentages are not internally consistent with each 
other, they nonetheless both support a conclusion that at 
least a portion of the veteran's left knee disability is 
attributable to his service-connected right knee.  

At a hearing before the undersigned in October 2002, the 
veteran provided argument in support of his claims.  He felt 
that both his left knee and low back had been aggravated over 
the many years that he had been favoring his service-
connected right knee.  Evidence was submitted at this hearing 
and original RO consideration of this evidence was waived.  

In addition to a duplicate copy of the September 1999 
statement of Dr. TKW, there was also submitted a September 
2002 statement from a private physician (JSM) which contained 
this doctor's opinion that the veteran's chronic pain in his 
weight-bearing right knee was "quite likely," over the years, 
to have affected his left knee.  Also submitted was an 
October 2002 statement from a physical therapist who 
referenced certain medical journals and concluded from her 
orthopedic clinical experience that the veteran's service-
connected right knee dysfunction "could, most certainly, 
have" caused injury and pain in the left knee.  Also 
submitted was an October 2002 statement from a chiropractor 
which included an examination of the veteran and stated that 
the veteran's longstanding right knee problem "added a 
chronic stress pattern to the other knee."  

While there is a complete absence of evidence which 
demonstrates that the veteran incurred or aggravated a left 
knee disability at any time during or for many years after 
service, the preponderance of the competent clinical evidence 
on file supports the conclusion that the veteran's left knee 
disability was permanently increased in severity or 
aggravated as a result of his service-connected right knee 
disability.  

The Board does not find a direct causal relationship as 
contemplated at 38 C.F.R. § 3.310(a), especially in light of 
well documented post-service, work related, intercurrent use 
injury, but does find a permanent increase in severity in the 
veteran's left knee is attributable to his service-connected 
right knee disability.  In accordance with Allen v. Brown, 
7 Vet. App. 439 (1995), VA compensation is warranted for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Consistent with the detailed findings reported in the 
November 1999 VA examination, the Board finds that the 
veteran likely would have had a degree of left knee 
disability even without any preexisting right knee 
disability.  This is fairly attributable to the veteran's 
well-documented, post-service years of performing various 
physically demanding employment.

However, also consistent with that VA examination, and with 
several additional private clinical statements, it is clear 
that at least a portion of the veteran's left knee 
disability, and degree of symptomatology, is attributable to 
his longstanding gait and mechanics disturbance from his 
right knee disability.  That November 1999 VA examination 
actually includes two estimates of percentage increase in 
disability attributable to the veteran's right knee.  The 
initial assignment of an evaluation must be left to the RO to 
determine in the first instance and the RO's attention is 
directed to the results of the November 1999 VA examination 
and any other development the RO may feel necessary in 
providing an initial determination.  

Low Back Disability:  It is also clear that the veteran did 
not sustain any documented low back injury or disease at any 
time during or for many years after service.  No arthritis of 
the low back is documented within one year after the veteran 
was separated from service.  While the veteran initially 
reported some low back pain during VA examination in November 
1968, X-ray studies at that time demonstrated no abnormality 
and the back was normal to physical examination.  Again, over 
the years, there are clearly notations of the veteran having 
an altered gait or limp attributable to his service-connected 
right knee disability. 

In January 1988, the veteran was seen complaining of low back 
pain for months and reported consistently working in a bended 
position.  The assessment was musculoskeletal low back pain, 
"probably exacerbated by favoring [right] knee."  In March 
1988, the veteran reported during VA examination that low 
back problems had begun three to four years earlier but had 
become severe in October 1987.  

In August 1997, private orthopedic clinic records document 
the veteran's complaints of increased low back.  He reported 
that these symptoms were caused by loading and unloading 
trucks.  An MRI showed a disc herniation at L5-S1 with 
bulging at L4-L5 and L3-L4.  In December 1997, he had an 
L5-S1 laminectomy performed at a private medical center, with 
excision of the herniated nucleus pulposus.  Other records 
reveal that this injury and surgery therefore was covered 
under a workmen's compensation claim associated with private 
employment.  

The November 1999 VA orthopedic examination which provided 
such detailed discussion with respect to the veteran's knees 
did not contain any significant evaluation or discussion with 
respect to the veteran's low back.  This examination report 
did contain the veteran's complaint of having a painful low 
back with occasional radiation to the right buttock and 
thigh.  

At the time of the veteran's Travel Board hearing before the 
undersigned, he submitted private clinical statements 
supporting his claims.  In July 2002, a private medical 
doctor (JRE) wrote that upon careful review of the veteran's 
medical records, it was his opinion that the veteran's back 
problems began from injuries sustained while he was in the 
military.  In September 2002, another private physician (JSM) 
wrote that in his opinion it was "possible" that the 
veteran's leg pain would lead to postural compensation which 
in turn "may cause" deterioration of the lower part of the 
spine.  In October 2002, a private physical therapist, 
referencing certain medical journals discussing biomechanics, 
wrote that her research and her orthopedic clinical 
experience led her to conclude that the veteran's right knee 
disability "could, most certainly, have" caused injury and 
pain in the low back.  In October 2002, a private 
chiropractor (ADW) wrote that based upon his review of 
available records that it was "reasonable and consistent to 
conclude that [the veteran] has had a compensatory effect 
from his knees which has caused debilitation to his back."  
He pointed out that the veteran's initial complaints of low 
back pain extended back to 1968, not long after his initial 
knee problem.  He felt that the veteran's longstanding right 
knee disability added a chronic stress pattern "most likely" 
to his back.  

A preponderance of the evidence on file supports a conclusion 
that while the veteran's low back disability was not 
immediately caused as a result of his right knee disability, 
it was nonetheless permanently increased in severity 
(aggravated) as a result of his service-connected right knee 
disability, consistent with Allen v. Brown, 7 Vet. App. 439 
(1995).  Again, the veteran is shown to have had low back 
symptomatology clinically documented before the occurrence of 
workmen's compensation-related low back injury in 1997.  
While it is clear that the significant use injury which 
occurred in 1997 was intercurrent in nature and attributable 
to the veteran's post service employment performing strenuous 
activities, nonetheless, a preponderance of the evidence on 
file supports the conclusion that the veteran's low back 
disability was permanently increased in severity as a result 
of altered body mechanics attributable to his service-
connected right knee (and now service-connected left knee).  

An award of VA compensation consistent with Allen, supra, is 
warranted for the degree of disability (but only that 
degree), over and above the degree of disability not 
attributable to the aggravation.  Unlike the case of the 
veteran's left knee, there is no clinical opinion on file 
with respect to percentage of aggravation.  As above, the 
initial assignment of an evaluation for aggravation of the 
veteran's low back must be left to the RO for initial 
consideration and decision.  


ORDER

Entitlement to service connection for a left knee disability, 
characterized as a postoperative meniscectomy with 
degenerative changes, is granted on the basis of aggravation.  

Entitlement to service connection for a low back disorder, 
characterized as a postoperative laminectomy with 
degenerative changes, is granted on the basis of aggravation.  


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

